Citation Nr: 0022764	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  99-02 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the cervical spine, to include on a secondary basis.

2.  Entitlement to service connection for osteoarthritis of 
the right hip, to include on a secondary basis.

3.  Entitlement to service connection for left knee 
disability, to include on a secondary basis.

4.  Entitlement to an increased evaluation for herniated 
nucleus pulposus, status post laminectomy, L4-5, currently 
rated as 20 percent disabling.

5.  Entitlement to an increased evaluation for bursitis of 
the right shoulder, currently rated as 10 percent disabling.

6.  Entitlement to an increased evaluation for bursitis of 
the left shoulder, currently rated as 10 percent disabling.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from May 1956 to June 1977.  
This case came before the Board of Veterans' Appeals (Board) 
on appeal of a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The Board also notes that in a September 1999 rating 
decision, service connection for arthritis of the sacroiliac 
joint, coccyx and right hip was denied, and an original 
evaluation of 10 percent was assigned for arthritis of the 
dorsal spine.  Thereafter, no written communication was 
received from the veteran or his representative until 
February 2000 when the veteran's representative submitted 
written argument in support of the veteran's appeal.  In this 
written argument, the representative identified service 
connection for arthritis of the sacroiliac joint, coccyx and 
left hip, and an evaluation in excess of 10 percent for 
arthritis of the dorsal spine as issues on appeal.  Since 
neither the veteran nor his representative had previously 
expressed disagreement with the September 1999 rating 
decision, these matters clearly were not issues on appeal 
prior to the submission of the written argument in February 
2000.  
Moreover, in his written argument of February 2000, the 
representative requested that a favorable determination be 
made on the veteran's appeal but he did not request that his 
statement be accepted as a notice of disagreement with the 
September 1999 rating decision.  In fact he did not refer to 
the September 1999 rating decision.  Notably, in the written 
brief presentation submitted by the veteran's representative 
after the case was forwarded to the Board, the foregoing 
issues were not identified as issues on appeal.  Therefore, 
it appears to the Board that the inclusion of these issues in 
the written argument of February 2000 was inadvertent; 
however, if the representative intended his February 2000 
submission to be accepted as a notice of disagreement, he 
should so inform the RO, which should respond appropriately 
to any such clarification provided by the representative.

The issues of entitlement to increased evaluations for 
service-connected low back disability and bilateral shoulder 
bursitis will be addressed in the remand portion of this 
action.


FINDINGS OF FACT

The veteran's claims for service connection for 
osteoarthritis of the cervical spine and right hip and for 
left knee disability, to include on a secondary basis, are 
not plausible.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for osteoarthritis of the 
cervical spine, osteoarthritis of the right hip or for left 
knee disability, to include on a secondary basis.  
38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is granted for a disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2000).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  Service incurrence or 
aggravation of arthritis may be presumed if it is manifested 
to a compensable degree within a year of the veteran's 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  Service 
connection may also be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (1999).  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).  

As a preliminary matter, the Board must determine whether the 
appellant has submitted evidence of well-grounded claims.  If 
he has not, his claims must fail, and VA is not obligated to 
assist him in the development of the claims.  38 U.S.C.A. 
§ 5107(a); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992). 

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet.App. 136 (1994); Grottveit v. Brown, 
5 Vet.App. 91, 92 (1993); Tirpak v. Derwinski, 2 Vet.App. 
609, 610-11 (1992).  A well-grounded claim is a plausible 
claim, that is, a claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  The Court has stated that the quality and 
quantity of evidence required to meet this statutory burden 
depends upon the issue presented by the claim.  Grottveit at 
92-93.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  Id.

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet.App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1992); Cuevas v. Principi, 3 Vet.App. 542, 548 (1992).

The veteran's service medical records reveal that X-rays of 
the cervical spine were considered within normal limits in 
September 1973.  The veteran complained of a four day history 
of cervical pain and numbness down the right arm to the hand 
in September 1974, for which he was given treatment.  It was 
noted later in September 1974 that there was relief of pain 
in the cervical area.  On his May 1977 discharge medical 
history report, the veteran noted that he had or had had in 
the past swollen or painful joints; it was noted on the back 
of the report that the swollen or painful joints referred to 
the right shoulder.  His neck and lower extremities were 
normal on physical examination in May 1977; it was noted on 
the back of the physical examination report that swollen and 
painful joints referred to the right elbow.

On VA examination in November 1977, there were no neck, hip, 
or left knee complaints, abnormal findings, or diagnoses.

United States Air Force outpatient records dated from April 
1984 to April 1986 reveal complaints in April 1984 of right 
hip pain since November 1983.  The veteran complained in 
April 1985 of a painful right hip; calcific synovitis was 
diagnosed.  

A July 1986 medical report from Bailey Memorial Hospital 
reveals a history of right hip bursitis with a negative bone 
scan.  Examination did not show any abnormality of the hips.

On VA examination in July 1987, the veteran's complaints 
included right hip disability; physical examination of the 
hips and cervical spine was essentially normal.  X-rays of 
the hips showed mild degenerative changes.  Mild, multiple 
degenerative joint disease was diagnosed.

Air Force outpatient records from January to December 1993 
reveal a January 1993 assessment of cervical spasm; the 
veteran also complained of neck problems in December 1993.

Treatment records from John R. Wieder, M.D., are also on 
file.  Records dated in October 1996 reveal complaints of 
neck pain, and an October 1996 MRI showed mild bulging of the 
disc at C4-5 and the suggestion of central herniation at C5-
6.  Hip pain, possibly osteoarthritis, was noted in September 
1997.

June 1997 to June 1998 treatment records from The Orthopaedic 
Surgery and Sports Medicine Center reveal right leg and hip 
pain and left knee disability.  Trochanteric bursitis was 
diagnosed in June 1997.  On examination in May 1998, the 
veteran complained of left knee pain of several weeks' 
duration.  It was noted that an MRI showed a tear of the 
posterior horn of the medial meniscus.  The veteran underwent 
a left knee arthroscopy.  

Private medical records reveal that a January 1998 MRI of the 
right hip did not show any evidence of avascular necrosis.  
April 1998 X-rays of the left knee revealed a laceration of 
the posterior horn of the medial meniscus extending to the 
mid plane with associated degenerative changes, and a 
moderately large Baker's cyst.

On VA examination in October 1998, the impression was 
mechanical back and neck pain without radiculopathy; 
bilateral hip pain, perhaps early degenerative joint disease; 
and left knee degenerative joint disease, mild, primarily in 
the patellofemoral joint, status post arthroscopy with 
satisfactory results.  October 1998 X-rays of the right hip, 
cervical spine, and left knee revealed mild degenerative 
joint disease of the right hip, a normal cervical spine, and 
moderate degenerative joint disease of the left knee.

According to private medical reports received by VA in May 
1999, the veteran had right hip bursitis and left knee 
arthritis.

The veteran testified at a personal hearing at the RO in May 
1999 that he started having trouble with his neck and hip in 
the 1980's.

On VA examination in September 1999, the veteran continued to 
complain of right hip, left knee, and intermittent cervical 
spine pain.  The examiner's impressions were multiple joint 
complaints and upper and lower back pain.  The examiner also 
noted that there appeared to be significant degenerative 
joint disease of the left knee and possibly both hips.  The 
examiner concluded that there was no obvious causative 
relationship between the veteran's service-connected back 
disability and either his hip or left knee disability; he 
went on to note that someone who is predisposed to 
osteoarthritis of the spine would also be predisposed to 
osteoarthritis of other joints.  X-rays of the right hip and 
left knee showed degenerative changes.

Although the veteran complained of cervical spine pain in 
September 1974, he was given treatment and it was noted later 
in September 1974 that he had relief of the cervical pain.  
Moreover, he did not complain of neck, right hip, or left 
knee pain on his May 1977 discharge medical history report; 
and his cervical spine and lower extremities were reported to 
be normal on physical examination in May 1977.   No pertinent 
complaints or abnormal findings were reported on VA 
examination in November 1977.  In fact, the initial post-
service complaints or findings of neck, right hip, or left 
knee disability was not until May 1984, when right hip pain 
since November 1983 was noted.  Moreover, there is no medical 
opinion suggesting that cervical osteoarthritis, right hip 
osteoarthritis, or left knee disability is etiologically 
related to service or to service-connected disability.  A VA 
examiner concluded in May 1999 that there was no obvious 
etiological relationship between the veteran's service-
connected low back disability and either hip or left knee 
disability.  While the examiner noted that someone 
predisposed to osteoarthritis of the spine would also be 
predisposed to osteoarthritis of other joints, he did not 
diagnose arthritis of the cervical spine or suggest that 
arthritis of the veteran's right hip or left knee was caused 
or worsened by the veteran's service-connected arthritis of 
the dorsal spine.

The evidence linking the disabilities on appeal to service or 
service-connected disability is limited to the statements and 
testimony of the veteran.  However, as a lay person, the 
veteran is not competent to provide a medical opinion.  See 
Espiritu v. Derwinski, 2 Vet.App. 492, 494-495 (1992).  
Therefore, the veteran's claims for service connection for 
osteoarthritis of the cervical spine and right hip and for 
left knee disability, to include on a secondary basis, are 
not well grounded.  Grottveit at 92.  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claims for the above noted 
disabilities.  Robinette v. Brown, 8 Vet. App. 69, 79 (1995).


ORDER

Service connection for osteoarthritis of the cervical spine, 
for osteoarthritis of the right hip, and for left knee 
disability, including on a secondary basis, is denied.


REMAND

As noted on the title page of this decision, the veteran's 
currently service-connected low back disability is a 
herniated nucleus pulposus, status post laminectomy at    L4-
5.  The record shows that the veteran also has arthritis of 
the lumbar spine.  The most recent VA examination of the 
veteran's service-connected low back disability was performed 
in September 1999.  The examiner failed to distinguish the 
impairment resulting from the service-connected low back 
disability from that resulting from arthritis.  Moreover, it 
is clear from the veteran's statements that he is also 
seeking service connection for arthritis of the lumbar spine.  
This claim has not been adjudicated by the RO.  This should 
be done before the Board decides the appeal for an increased 
evaluation for service-connected low back disability.    

The Board also notes that the September 1999 VA examination 
report does not include an adequate assessment of functional 
impairment of the veteran's low back disability and bilateral 
shoulder bursitis due to incoordination, weakened movement, 
and excess fatigability on use, as required by DeLuca v. 
Brown, 8 Vet.App. 202 (1995). 

Based on the above, the case is REMANDED to the RO for the 
following actions:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to his claims.  After obtaining any 
necessary consent forms for the release 
of the veteran's private medical records, 
the RO should attempt to obtain, and 
associate with the file, all records 
noted by the veteran that are not 
currently on file. 

2.  The veteran should be requested to 
submit medical evidence of a nexus 
between service and arthritis of his 
lumbar spine or medical evidence of a 
nexus between service-connected 
disability and arthritis of his lumbar 
spine.

3.  After the above has been completed, 
the veteran should be provided a VA 
examination by a physician with 
appropriate expertise to determine the 
current severity of his service-connected 
herniated nucleus pulposus, status post 
laminectomy at L4-5, and his service-
connected bilateral shoulder bursitis.  
The claims file must be made available to 
and reviewed by the examiner.  Any 
necessary tests or studies, including X-
rays, should be conducted, and all 
findings should be reported in detail.  
The examiner should describe all 
symptomatology due to the veteran's 
service-connected low back and bilateral 
shoulder disabilities.  The extent of any 
radiculopathy should be specifically 
assessed.  To the extent possible, the 
functional impairment due to the service-
connected disabilities should be 
distinguished from that due to non 
service-connected disability.  In 
reporting the results of range of motion 
testing, the examiner should identify any 
objective evidence of pain and the 
specific excursion(s) of motion, if any, 
accompanied by pain.  To the extent 
possible, the examiner should assess the 
extent of any pain.  Tests of joint 
movement against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should also be 
described by the examiner.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, to the extent 
possible, provide an assessment of the 
functional impairment on repeated use or 
during flare-ups.  The examiner should 
provide an opinion on the impact of each 
service-connected disability on the 
veteran's ability to work.  The rationale 
for each opinion expressed should also be 
provided.

4.  If the RO determines that the 
veteran's claim for service connection 
for arthritis of the lumbar spine is well 
grounded, it should undertake any 
indicated development, to include 
obtaining a VA medical opinion concerning 
the etiology of the arthritis of the 
veteran's spine, if needed. 

5.  Thereafter, the RO should review the 
claims file and ensure that all requested 
development has been conducted and 
completed in full.  The RO should then 
undertake any other indicated 
development, adjudicate the claim for 
service connection for arthritis of the 
lumbar spine, and readjudicate the issues 
of entitlement to an increased evaluation 
for low back disability and for bilateral 
shoulder bursitis, to include 
consideration of 38 C.F.R. 
§§ 3.321(b)(1), 4.7, 4.40, and 4.45.  

6.  If the benefits sought on appeal are 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, the RO should issue a 
supplemental statement of the case for 
all issues in appellate status and should 
provide the veteran and his 
representative with an appropriate 
opportunity to respond.  The veteran 
should be informed of the requirements to 
perfect an appeal with respect to any new 
issue addressed in the supplemental 
statement of the case.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 



IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals


 


